NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 22 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MARK ANTHONY JONES,                              No. 12-17484

              Plaintiff - Appellant,             D.C. No. 1:08-cv-00069-LJO-
                                                 GBC
  v.

CALIFORNIA DEPARTMENT OF                         MEMORANDUM*
CORRECTIONS; KENNETH CLARK,
Warden; COUCH, CDC ISU Officer,

              Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                       Argued and Submitted April 10, 2014
                            San Francisco, California

Before: SILVERMAN, W. FLETCHER, and BYBEE, Circuit Judges.

       Appellant Mark Jones appeals from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies. We




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
have jurisdiction under 28 U.S.C. § 1291. Our review is de novo, Sapp v.

Kimbrell, 628 F.3d 813, 821 (9th Cir. 2010), and we affirm.

      Jones alleges that he exhausted his remedies because the California

Department of Corrections (“CDC”) ignored his grievances. It is peculiar that the

CDC ignored Jones’s grievances in this case because the CDC did not ignore the

numerous grievances that Jones previously filed. Nevertheless, even if the CDC

wrongfully ignored Jones’s informal and formal first-level grievances, the district

court properly dismissed the action because there is no evidence that Jones

exhausted his administrative remedies before filing his First Amendment

retaliation complaint in federal court. See Woodford v. Ngo, 548 U.S. 81, 90-92

(2006). Jones’s formal first-level grievance alleges that Officer Couch violated

Mrs. Jones’s Fourth Amendment rights, but makes no mention of Officer Couch’s

threat to send Jones to the Security Housing Unit if he filed a grievance, which is

the basis for his First Amendment claim. As such, Jones did not exhaust his First

Amendment claim because he did not “put[ ] the prison on adequate notice of the

problem for which [Jones] [sought] redress.” Sapp v. Kimbrell, 623 F.3d 813, 824

(9th Cir. 2010).

      AFFIRMED.




                                          2